DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Describing the parts of the limit block as comprising a horizontal part and a vertical part is indefinite because both parts, in situ, are seen as lying in the same horizontal plane.  In claim 2, “par” should be changed to “part”; both occurrences of “along” should be changed to “perpendicular to”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5 and 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yu Dong, et al. (KR20130111778A), newly cited.
Yu Dong disclosed a vibration motor comprising: a vibrating component 120 movable along a vibration direction; a fixation component 130 including a housing 110 with an accommodation space; an elastic support part 140 suspending the vibrating component in the accommodation space and a plurality of limit blocks 170 fixedly connected with the housing, each limit block comprising a horizontal part (pad) and a vertical part (projection); wherein the vertical part extends from the horizontal part towards the housing along the vibration direction; (claim 2) wherein the vibrating component comprises a weight 123 fixedly connected with the elastic support part; the weight comprises a first side wall arranged perpendicular to a long axis direction, and a second side wall arranged perpendicular to a short axis direction; and the horizontal part is arranged along the second side wall; (claim 5) wherein one end of the vertical part is connected with the horizontal part, and the other end abuts against the housing; (claim 8) wherein positions of the elastic support part corresponding to the limit blocks includes a plurality of gaps for avoiding the limit blocks (see inner notch on left end of 140 for passage of “vertical part”).


 Allowable Subject Matter
Claims 3, 4, 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Yu Dong failed to disclose or reasonably suggest, in the claimed combination, wherein the vertical part comprises a corner missing part arranged at an end of the vertical part far away from the horizontal part.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987. The examiner can normally be reached Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAMON M. BARRERA
Primary Examiner
Art Unit 2837



/RAMON M BARRERA/Primary Examiner, Art Unit 2837